ADVISORY ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 22 February 2022 have been fully considered but they are not persuasive.
On pages 7-10, applicant argues the rejection of claims 12, 13 and 16 is improper because there is no motivation to combine Neeley and Liedle.  Examiner disagrees. Obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc.
On pages 7-10, applicant further argues the rejection of claims 12, 13 and 16 is improper because Examiner’s combination is based on impermissible hindsight reasoning.  Examiner disagrees. It must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
On pages 7-10, applicant further argues the rejection of claims 12, 13 and 16 is improper because Neely teaches away from Examiner’s proposed combination.  Examiner disagrees.  Neely makes no such statement that it is impossible to provide a point end on the Neely post as argued as teaching away by applicant.
On pages 7-10, applicant further argues the rejection of claims 12, 13 and 16 is improper because Neeley and Liedle are non-analogous art.  Examiner disagrees. It has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, the prior art the prior art attributed to Neeley is in the field of applicant’s endeavor and Liedle is particularly pertinent to the problem with which the applicant was concerned, namely securing a post in the ground with a pointed end.
On pages 7-10, applicant further argues the rejection of claims 12, 13 and 16 is improper because the prior art of record fails to disclose or fairly suggest adjustability of 
On page 10 applicant further argues the rejection of claim 14 is improper because Kohno fails to disclose or fairly suggest applicant’s claimed invention as recited by claim 12.  Examiner disagrees.  Kohno was not relied upon to teach or fairly suggest applicant’s claimed invention as recited by claim 12.
On page 10 applicant further argues the rejection of claim 15 is improper because Crowell fails to disclose or fairly suggest applicant’s claimed invention as recited by claim 12.  Examiner disagrees.  Crowell was not relied upon to teach or fairly suggest applicant’s claimed invention as recited by claim 12.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lee A Holly whose telephone number is (571)270-7097. The examiner can normally be reached Monday - Friday 8:00 to 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Lee A Holly/Primary Examiner, Art Unit 3726